EXAMINER’S COMMENTS
The claim amendments and remarks of 05 January 2021 have been ENTERED. 
Claim 6 has been canceled. All rejections of claim 6 are moot in light of Applicants’ cancelation of claim 6. 
The previous rejections under 35 U.S.C. § 112 have been withdrawn in light of the claim amendments and the Examiner’s amendment stated below. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with R. Kody Jones on 20 January 2021. The application has been amended as follows. 
	In the Claims:
	Claims 1-5 have been canceled without prejudice.
	In claim(s) 7, 9, and 10, the boldface type formatting has been removed, so that the entire claim(s) text is in regular/standard font. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 7-10 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest an Asian Soybean Rust (ASR) tolerant soybean plant, which comprises in its i) an A at position 428 of SEQ ID NO:1, and (ii) an A at position 806 of SEQ ID NO:2. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 7-10 are allowed. 

Examiner’s Contact Information	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663